1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS WOODSON,                          )     No. CV19-1401-VAP (AGR)
                                              )
12                        Petitioner,         )
                                              )     ORDER ACCEPTING FINDINGS AND
13       v.                                   )     RECOMMENDATION OF UNITED
                                              )     STATES MAGISTRATE JUDGE
14   NEIL McDOWELL, Warden,                   )
                                              )
15                        Respondent.         )
                                              )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that Respondent’s Motion to Dismiss is GRANTED IN PART
22   AND DENIED IN PART as follows:
23            (1) Respondent’s motion to dismiss based on Younger abstention is
24   GRANTED;
25            (2) Respondent’s motion to dismiss based on exhaustion is DENIED;
26            (3) Petitioner’s request for a stay is DENIED.
27
28
1          IT IS FURTHER ORDERED that judgment be entered dismissing the Petition
2    for Writ of Habeas Corpus without prejudice.
3
4
5    DATED:    June 29, 2021
                                                 VIRGINIA A. PHILLIPS
6                                              United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
